Citation Nr: 0525517	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
loss of masticatory surface, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
donor site scars about the right iliac crest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
November 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego that 
denied the veteran's claims of entitlement to increased 
ratings for his service-connected loss of masticatory surface 
and donor site scars about the right iliac crest, both 
evaluated as 10 percent disabling.  A hearing was held before 
the undersigned Veterans Law Judge at the RO in Oakland, 
California in July 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the veteran filed his claim for increased 
evaluations for the above listed disabilities in August 2000.  
In April 2001 the RO sent a letter to the veteran that 
indicated that the VCAA had been passed and that it required 
that they explain, among other things, what information was 
needed too grant the benefit he wanted.  The RO then 
proceeded to explain in this letter how to established 
service connection for disabilities.  Neither this letter nor 
any other correspondence of record explained to the veteran 
what evidence was necessary to establish increased 
evaluations for his service-connected loss of masticatory 
surface and donor site scars about the right iliac crest, 
what evidence that VA would seek to provide, and what 
evidence he was expected to provide.  The RO also did not ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claims.  

During the July 2004 hearing, the undersigned noted that 
there was a discussion prior to going on the record regarding 
possible VCAA notice defects, and that the veteran and his 
representative would discuss their options regarding a waiver 
of proper VCAA notice.  To date, however, no such waiver has 
been received in the record.  Appropriate VCAA notice must 
therefore be provided prior to further appellate action in 
this matter.  

The VCAA also modified VA's duty to assist claimants in the 
development of their claims.  This duty to assist includes 
the accomplishment of a VA examination when needed to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (d)(1), 
5107(a); 38 C.F.R. § § 3.159(a)-(c).  

With respect to the veteran's service-connected loss of 
masticatory surface, the veteran testified during the July 
2004 hearing that this condition was deteriorating and that 
he was told by his VA dentist that he could not see the 
veteran keeping the teeth he had left.  The most recent 
dental records in the claims folder are dated in February 
2004, and there is, among other things, a letter from his VA 
dentist dated in April 2003 that lists some of his dental 
problems.  It appears that there may be additional VA 
outpatient (dental) treated records available, as the veteran 
testified during the July 2004 hearing that "every six 
months" he sees his dentist (see page 8 of the hearing 
transcript).  Any additional VA treatment records should be 
associated with the claims folder.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 C.F.R. § 3.159(c)(2).  

Finally, the Board is also of the opinion that a VA dental 
examination should be accomplished, particularly in light of 
the veteran's testimony and because it does not appear that 
such a examination has been accomplished in conjunction with 
this claim.  See 38 U.S.C.A. § 5103A (d)(1). 

In view of the above, this matter is REMANDED to the AMC for 
the following action:


1.  The AMC must provide the veteran with 
VCAA notification with respect to his 
claims for increased ratings.  
Specifically, a letter should inform him 
of any information and evidence not of 
record (1) that is necessary to 
substantiate the claims, (2) that VA will 
seek to provide, and (3) that the 
claimant is expected to provide; and that 
(4) he should provide any evidence in his 
possession that pertains to the claims.  

2.  The AMC should obtain copies of any of 
the veteran's outstanding VA dental 
records dated after February 2004.  

3.  The veteran should be afforded a VA 
dental examination to determine the 
current nature, extent and severity of 
his service-connected loss of masticatory 
surface.  The claims folder should be 
reviewed prior to the examination.  All 
indicated studies should be performed.  
The examiner should be specifically 
requested to indicate which teeth are 
currently missing (specifically, whether 
all teeth, all upper, all lower teeth, 
all upper and lower posterior teeth, or 
all upper and lower anterior teeth are 
missing). 

4.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the AMC should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




